Title: From George Washington to Colonel Stephen Moylan, 29 April 1778
From: Washington, George
To: Moylan, Stephen



Dear Sir
Head Quarters Valley Forge 29th April 1778

I recd yours of the 21st instant. I am as much at a loss as you can possibly be how to procure Arms for the Cavalry; there are 107 Carbines in Camp, but no Swords or pistols of any consequence. Genl Knox informs me, that the 1100 Carbines, which came in to the Eastward, and were said to be fit for Horsemen, were only a lighter kind of Musket. I beleive Colo. Baylor and Bland have procured Swords from Hunters manufactory in Virginia, but I do not think it will be possible to get a sufficient number of pistols, except they are imported on purpose: I long ago urged to Congress the necessity of importing a large quantity of Horse accoutrements from France, but whether the order was ever given, or whether they have miscarried in the passage I do not know.

I suppose the Horses purchased by Governor Livingston’s order in Jersey will be immediately delivered to the different Regiments. Colo. Baylor and Bland will send on those purchased in Virginia without loss of time, and I am informed that a number are purchased and purchasing in this State. Necessity will oblige us to bring them into the feild very raw, as I look upon it too late to think of engaging the Connecticut Militia Horse, neither do I think the number you mention could be procured.
If the Enemy wait for Reinforcements, it will probably be a considerable time before the Campaign grows active and fatiguing, and if the Officers are attentive, great progress may be made in training while the duty is easy. I am Dear Sir Yr most obt Servt for his Excellency the Commander in Chief.

Tench Tilghman

